Citation Nr: 0108253	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1977 to June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in which the regional 
office (RO) denied entitlement to a permanent and total 
disability rating for pension purposes.


FINDING OF FACT

The veteran had active military service from July 1977 to 
June 1981.


CONCLUSION OF LAW

The appellant's service does not qualify for nonservice-
connected pension benefits.  38 U.S.C.A. § 107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application pension.  
There is no issue as to substantial completeness of the 
application, limited to the immediate issue of basis 
entitlement.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has accepted 
verification of service, a DD 214, reflecting that the 
original had been returned.  VA's duty to assist the claimant 
in this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim.  The November 1999 letter informed 
the veteran of the reason for the decision, the statement of 
the case provided the applicable law and regulations, and the 
June 2000 letter informed the veteran that he could still 
submit evidence.  Medical evidence was not developed because 
such evidence has no bearing on the outcome of the case.  

The requirements set forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), 
with regard to notice and development of the veteran's 
claims, have been satisfied.

The Board has determined that this is a matter in which the 
law, as opposed to the evidence, is dispositive of the issue.  
The United States Court of Veterans Appeals (Court) has 
observed that in cases such as this, where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In accordance with 38 U.S.C.A. § 1521(a) (West 1991), the 
Secretary shall pay to each veteran of a period of war who 
meets the necessary service requirements and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct, pension at the prescribed rate.  A veteran meets 
the service requirements of this section if such veteran has 
served in the active military, naval, or air service:  (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 1991).

In this case, the facts are not in dispute.  The veteran had 
active service from July 1977 to June 1981.  He did not have 
active service during a period of war.  See 38 C.F.R. § 3.2 
(2000).

As the appellant's period of service occurred between July 
1977 and June 1981, he does not have the requisite service 
for entitlement to nonservice-connected pension benefits.  As 
such, the appellant's claim is absent of legal merit and is 
dismissed.


ORDER

The claim of entitlement to nonservice-connected pension 
benefits is dismissed.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

